Case 19-33868-bjh15 Doc 12 Filed 11/21/19

Louis R. Strubeck, Jr. (SBT 19425600)
louis.strubeck@nortonrosefulbright.com
Greg M. Wilkes (SBT 24047105)
greg.wilkes@nortonrosefulbright.com
NORTON ROSE FULBRIGHT US LLP
2200 Ross Avenue, Suite 3600

Dallas, Texas 75201-7932

Telephone: (214) 855-8000

Steve A. Peirce (SBT 15731200)

(pro hac vice pending)
steve.peirce@nortonrosefulbright.com
NORTON ROSE FULBRIGHT US LLP
111 West Houston Street, Suite 1800
San Antonio, TX 78205

Telephone: (210) 224-5575

ATTORNEYS FOR CANADIAN RECEIVER

Entered 11/21/19 15:53:08 Page 1of4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
WICHITA FALLS DIVISION

In re:
EAGLE ENERGY INC.

Debtor in a foreign proceeding.
In re:
EAGLE ENERGY TRUST

Debtor in a foreign proceeding.
In re:

EAGLE ENERGY HOLDINGS INC.

Debtor in a foreign proceeding.
In re:

EAGLE HYDROCARBONS INC.

Debtor in a foreign proceeding.

Lo UG UO? UO? UO? UO? KO? 60? GOD 02 602 UG? KO? U7? GO? 6? WP GOP BG? 62 60 62 COD UP

Case No. 19-33868-15

Chapter 15

Joint Administration Requested
Case No. 19-33869-15

Chapter 15

Joint Administration Requested
Case No. 19-33870-15

Chapter 15

Joint Administration Requested
Case No. 19-70333-15

Chapter 15

Joint Administration Requested

 

‘
—
'

94172554.2
Case 19-33868-bjh15 Doc 12 Filed 11/21/19 Entered 11/21/19 15:53:08 Page 2 of 4

UNSWORN DECLARATION UNDER PENALTY OF PERJURY OF ATTORNEY IN
SUPPORT OF RECEIVER’S EMERGENCY EX PARTE APPLICATION FOR
TEMPORARY RESTRAINING ORDER AND RELIEF PURSUANT TO

SECTIONS 105(A) AND 1519 OF THE BANKRUPTCY CODE

1. “My name is Steve A. Peirce. I am over the age of twenty-one (21) years of age,
have never been convicted of a felony or crime involving moral turpitude, and am competent in
all respects to make this affidavit. I am an attorney (pro hac vice application pending) for FTI
Consulting Canada Inc. (“FTI”) solely in its capacity as court-appointed receiver (the
“Receiver”) of (1) Eagle Energy Inc. (“Eagle Energy”), (2) Eagle Energy Trust (“Eagle
Trust”), (3) Eagle Energy Holdings Inc. (“Eagle Holdings”), and (4) Eagle Hydrocarbons Inc.
(“Eagle US”) (collectively, “Eagle” or “Debtors”.

2. The Receiver is the Movant with respect to the Receiver’s Emergency Ex Parte
Application For Temporary Restraining Order And Relief Pursuant To Sections 105(A) And
1519 Of The Bankruptcy Code (“Application”), which was filed contemporaneously with this
declaration. As stated in the Notice of Hearing for the Application, the Application has been set
for hearing for Friday, November 22, 2019, at 1:30 p.m. (prevailing Central time) before the
Honorable Judge Harlin D. Hale, Earl Cabell Federal Building, United State Courthouse, 1100
Commerce Street — 14th Floor, Courtroom #3, Dallas, Texas 75242.

3. Among other things, the Application seeks relief under 11 U.S.C. § 1519 and a
temporary restraining order against collection or other self-help efforts by the above-captioned
debtors’ creditors.

4. On November 21, 2019, I or someone with my firm directed that the Application
and Notice of Hearing regarding same be served by Noticing Agent Stretto on parties in interest

in this case overnight service. Proof of such service will be filed with the Court.

94172554.2 -2-
Case 19-33868-bjh15 Doc 12 Filed 11/21/19 Entered 11/21/19 15:53:08 Page 3of4

5. In addition, on November 21, 2019, the following parties were served with a copy

of (1) the Application with Proposed Order, (2) supporting Unsworn Declaration Under Penalty

Of Perjury Of Foreign Counsel, (3) supporting Unsworn Declaration Under Penalty Of Perjury

Of Receiver, (4) Notice of Hearing regarding the Application, and (5) Receiver’s Witness And

Exhibit List For November 22, 2019 Hearing by the method indicated below.

 

 

 

 

 

 

 

 

 

 

Name Method Email or Fax Number Comment
Chris Simard email simardc@bennettjones.com Canadian Attorney
Bennett Jones law firm for Debtors
4500 Bankers Hall
East, 855 - 2nd Street
SW, Calgary, AB, T2P
4K7
Kelly J. Bourassa email Kelly.bourassa@blakes.com Canadian Attorney
Nick Tropak nick.tropak@blakes.com for secured creditor
Dan McLeod Daniel.mcleod@blakes.com White Oak
Jaye Stewart jaye.stewart@blakes.com
Morgan Crilly morgan.crilly@blakes.com
Paul Heath email pheath@velaw.com US Attorney for
Cris Dewar cdewar@velaw.com secured creditor
Ryan Hunsaker rhunsaker@velaw.com White Oak Financial
Matt Pyeatt mpyeatt@velaw.com
Kyle Landau email klandau@whiteoaksf.com Secured creditor
Joshua Sheppard JSheppard@whiteoaksf.com White Oak
Craig Fuller cfuller@whiteoaksf.com
Howard Gorman email howard.gorman@nortonrosefulbrig | Canadian Attorney

ht.com for Receiver

Edward M. Wilhelm email ewilhelm@wilhelmlaw.net Plaintiffs attorney

 

 

 

 

Wilhelm Law Firm in Billy J. Perryman

Attorney at Law v. Eagle

5524 Bee Cave Rd., Ste Hydrocarbons Inc.

B-5 and Salt Flat

Austin, Texas 78746 Acquisition LLC
Cause no. 18-0-547
in the district court
of Caldwell county,
Texas 421st Judicial

94172554,2 -3-

 
Case 19-33868-bjh15 Doc 12 Filed 11/21/19 Entered 11/21/19 15:53:08 Page 4 of 4

 

 

 

 

 

 

 

 

 

 

District

Mark Waite Mark. Waite@dlapiper.com Defendant’s attorney

DLA Piper LLP (US) in Billy J. Perryman

1000 Louisiana, Suite v. Eagle

2800 Hydrocarbons Inc.

Houston Texas 77002 and Salt Flat
Acquisition LLC
Cause no. 18-0-547
in the district court
of Caldwell county,
Texas 421st Judicial
District

Lisa Lambert (United email Lisa.L.Lambert@usdoj.gov

States Trustee)

Erin Schmidt (United email Erin.Schmidt2@usdoj.gov

States Trustee)

 

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my information and belief.

Executed this 21 day of November, 2019

94172554.2

By: <n

Steve A. Peirce, Attorney for
Receiver (pro hac vice application
pending)

 
